Title: To James Madison from Frederick Bates, 1 April 1808
From: Bates, Frederick
To: Madison, James



Sir,
St. Louis April 1. 1808

I have the honor of inclosing as the half yearly Report of the Secretary copies of the Acts passed from the 1st. October 1807 till 31st. March 1808; copy of a writ for the removal of John Harvey an Intruder on the Public Lands; Lists of new appointments in the civil department and of Licenses to trade with Indians, together with a List of the civil Officers now in Commission.  Party fervors, since my last communication, have, in a great degree subsided; and except a late marauding incursion of a band of Osages; and some local discontents arising from mineral competition in the district of St. Genevieve, nothing has occurred to interrupt the public tranquility.
On these subjects the Governor will take measures and probably report specially with respect to them.  I have the honor to be, with very great and sincere respect, Sir, Your most obedt Servant

Frederick Bates

